U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-54259 CHINA SURE WATER (USA) INC. (Name of Registrant in its Charter) New York 11-3137508 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 14 Wall Street, 20th Floor, New York, NY 10005 (Address of Principal Executive Offices) Issuer's Telephone Number: 646-783-2638 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subjected to such filing requirements for the past 90 days. Yes X No X Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filerAccelerated filerNon-accelerated filerSmaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)YesNo X APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: November 14, 2011 Common Voting Stock: 20,777,200 CHINA SURE WATER (USA) INC. QUARTERLY REPORT ON FORM 10Q FOR THE FISCAL QUARTER ENDED SEPTEMBER 30, 2011 TABLE OF CONTENTS PageNo Part I Financial Information Item 1. Financial Statements (unaudited): Consolidated Balance Sheets – September 30, 2011 (unaudited)and December 31, 2010 2 Consolidated Statements of Operations and Other Comprehensive Income(Unaudited)for the Three and Nine Months Ended September 30, 2011 and 2010 3 Consolidated Statements of Cash Flows (Unaudited) – for the Nine MonthsEnded September 30, 2011 and 2010
